PER CURIAM.
In this proceeding we have for consideration the petition of Devitt J. Adams for leave to resign from The Florida Bar. We consider the request pursuant to rule 3-7.-11 of the Rules Regulating The Florida Bar.
The petition for leave to resign with leave to reapply sets forth the allegations made in pending disciplinary proceedings. The Florida Bar does not oppose the petition and asks that we grant respondent leave to resign. We find that the criteria governing petitions for leave to resign are satisfied, and, therefore, we grant the petition for leave to resign. Resignation shall be effective thirty days from the date of this order to allow an orderly closing of respondent’s practice.
In the pending disciplinary proceeding, case No. 68,642, costs in the amount of $1,440.88 have been incurred by The Florida Bar, and the respondent has agreed to pay those costs. Judgment is entered against Devitt J. Adams in the amount of $1,440.88, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.